 Case 2:14-cv-01699-LRH-CWH Document 910-3 Filed 10/12/18 Page 1 of 4




                EXHIBIT B
March 10, 2014 Letter from Robert H. Reckers
           to Geoffrey M. Howard
     Case 2:14-cv-01699-LRH-CWH Document 910-3 Filed 10/12/18 Page 2 of 4




March 10, 2014
                                                                                                  Robert H. Reckers

                                                                                           JPMorgan Chase Tower
VIA E-MAIL                                                                             600 Travis Street, Suite 1600
                                                                                                            Houston
Geoffrey M. Howard                                                                               Texas 77002-2992
Bingham McCutchen LLP                                                                                 713.227.8008
Three Embarcadero Center                                                                          713.227.9508 Fax
                                                                                                 rreckers@shb.com
San Francisco, CA 94111-4067
geoff.howard@bingham.com

Re: Oracle USA, Inc. et al. v. Rimini Street, Inc. and Seth Ravin
    Case No. 2:10-cv-0106-LRH-PAL (D. Nev. filed Jan. 25th, 2010)

Geoff:

Rimini has reviewed and carefully considered your letter of February 25, 2014. We are
happy to work with you concerning several of the issues you identified, and I can also
report that Rimini Street, Inc. has initiated its own review process to ensure compliance
with the Court’s February 13 Order, notwithstanding that Rimini respectfully disagrees
with portions of it. Both efforts are ongoing, and I provide details of them below.

There are some areas where we disagree with your assessment of the Order, however,
which I will turn to before addressing Oracle’s “demands” set forth in your letter.

First, the Court did not find that Rimini “had no license defense.” To the contrary, the
Court rejected Oracle’s position and held that “Rimini may assert the City of Flint’s
license in this action.” Dkt. 474 at 10. The Court has thus confirmed that third party
maintenance is legal, as Rimini has long contended.

Second, the Court did not find that Rimini’s “business practices” constituted copyright
infringement. The Court’s detailed, methodical analysis recognized that each alleged act
of infringement must be analyzed in light of the specific license rights granted to the
client on whose behalf Rimini is working. Based on the Court’s conclusion that Rimini
may assert its clients’ license rights in defense of Oracle’s infringement claim, Rimini
intends to continue asserting its clients’ relevant license rights. As you know, those
rights are varied, and the Court’s ruling therefore should not be read so broadly as to
apply to licenses not analyzed in the Order.                                                               Geneva
                                                                                                           Houston
We also disagree with Oracle’s contention that the PeopleSoft licenses are “generally                  Kansas City
uniform.” We have noted numerous differences – including in the wording and placement                       London
                                                                                                             Miami
of the “facilities” language (in the licenses that have it), additional and differing grants of
                                                                                                    Orange County
rights, and numerous modifying amendments and schedules. The Court has not reached                   San Francisco
these licenses yet, and they must be reviewed individually.                                                 Tampa
                                                                                                   Washington, D.C.

413696 v1
     Case 2:14-cv-01699-LRH-CWH Document 910-3 Filed 10/12/18 Page 3 of 4




Just as other licensees are subject to different terms, they are also subject to different
facts. For example, the Court encountered a lack of evidence in the summary judgment
record concerning Section 14 of the City of Flint’s license agreement and Section 10 of
Pittsburgh’s license agreement. Rimini intends to supply additional evidence in
connection with other clients and the license defenses available to them.

Third, while the Court did find that Rimini exceeded the license rights granted to the City
of Flint and Pittsburgh Public Schools with respect to nine specific software installations,
Rimini has outstanding affirmative defenses that must be resolved before Oracle’s prima
facie case as to these licensees will support a final judgment. Some of the remaining
defenses include laches, equitable estoppel, waiver, and fair use for non-complete copies.
Oracle has moved for summary judgment as to some, but not all, of these defenses, and
we continue to await the Court’s analysis as to those defenses. Thus, while we can
cooperatively address the conduct identified in the Court’s February 13 Order, Rimini
reserves all rights to defend against Oracle’s infringement claim.

As part of Rimini’s ongoing review in light of the Court’s Order, we are able to disclose
the following efforts currently completed or underway:

First, Rimini ceased offering hosting services for PeopleSoft, JD Edwards, and Siebel
products in late 2012 and now is working to migrate existing clients off of Rimini’s
systems as quickly as possible. That project is underway. As you know, clients rely on
Rimini-hosted environments to support their critical business software. As such, Rimini
cannot deactivate these environments until the clients establish support environments on
their own facilities. Rimini is working diligently with its clients to establish such client-
hosted support environments, and we are willing to confer with you on an ongoing basis
regarding the status of this project.

Second, Rimini is taking steps to quarantine and preserve data – consistent with what you
requested in your February 25 letter. Specifically, Rimini is continuing to preserve all
PeopleSoft environments in accordance with its discovery obligations. Rimini can also
confirm that its hold notice remains in effect, and all relevant data is being preserved.

Third, Rimini will provide the following information to Oracle, consistent with what you
requested in your February 25 letter:
                                                                                                        Geneva
    1. Rimini is compiling an updated client list, along with a listing of any Rimini-
                                                                                                        Houston
       hosted PeopleSoft, JDE and Siebel environments created after the close of fact               Kansas City
       discovery                                                                                         London
                                                                                                          Miami
    2. Rimini is also compiling a list of the PeopleSoft updates created on any Rimini-          Orange County
       hosted environment.                                                                        San Francisco
                                                                                                         Tampa
                                                                                                Washington, D.C.

413696 v1
     Case 2:14-cv-01699-LRH-CWH Document 910-3 Filed 10/12/18 Page 4 of 4




    3. Rimini will prepare a list of clients that received updates generated on Rimini-
       hosted environments.

    4. As previously discussed, Rimini will provide details regarding its progress in
       migrating PeopleSoft, JD Edwards, and Siebel environments off of its systems,
       including details regarding anticipated changes to its development process to
       avoid alleged “cross use.”

Once the above mentioned information have been compiled and provided, I agree that it
makes sense for the parties to confer regarding further discovery that should be
conducted and regarding further pre-trial activities.

Finally, we remind Oracle of its ongoing mutual discovery obligations. For instance,
Rimini asks that Oracle supplement its productions to ensure that all client licenses have
been produced, including license agreements for any new clients identified in Rimini’s
supplemental discovery responses.


                                                    Sincerely,



                                                    /s/Robert H. Reckers




                                                                                                     Geneva
                                                                                                     Houston
                                                                                                 Kansas City
                                                                                                      London
                                                                                                       Miami
                                                                                              Orange County
                                                                                               San Francisco
                                                                                                      Tampa
                                                                                             Washington, D.C.

413696 v1
